 



Exhibit 10.5
CONTRIBUTION AGREEMENT
IN SUPPORT OF SOMITA FUNDING AGREEMENT
     This CONTRIBUTION AGREEMENT IN SUPPORT OF SOMITA FUNDING AGREEMENT (this
“Agreement”) dated as of February 22, 2006, is from HIGH RIVER GOLD MINES LTD.,
a corporation formed under the federal laws of Canada (“High River”) to and for
the benefit of ROYAL GOLD, INC., a Delaware corporation (“Royal Gold”).
Recitals
     A. Société des Mines de Taparko, also known as SOMITA, SA, a société
anonyme formed under the laws of the Republic of Burkina Faso (“Somita”) and
Royal Gold entered into a Funding Agreement dated as of December 1, 2005 (the
“Original Funding Agreement”), as amended by First Amendment to Funding
Agreement dated as of February 8, 2006, and as further amended and restated by
Amended and Restated Funding Agreement dated as of February 22, 2006 (as so
amended and restated, the “Funding Agreement”). Pursuant to the Funding
Agreement, Royal Gold agreed to provide funding to Somita in the amount of
U.S.$35,000,000 to be used in the development of the Project (defined below) in
Burkina Faso.
     B. High River is the indirect owner of 90% of the issued and outstanding
shares of Somita, through its subsidiary High River Gold Mines (West Africa)
Ltd., a corporation formed under the laws of the Cayman Islands (“Shareholder”).
The Government of the Republic of Burkina Faso is the owner of the remaining 10%
of the issued and outstanding shares of Somita.
     C. In connection with the funding by Royal Gold, High River has agreed to
provide a guaranty (“Guaranty I”) of performance by Senet CC, a South African
corporation, (“Senet”) of Senet’s obligations under the Taparko/Bouroum Project
Contract Agreement dated February 3, 2006, in addition to the performance bond
provided by Senet, and High River has agreed to secure that guaranty by a pledge
of its shares of stock of Intrepid Minerals Corporation and Pelangio Mines Inc.
(“Pledge I”).
     D. Also in connection with the Funding Agreement, High River has agreed to
provide a guaranty of the obligations of Somita to develop and complete the
Project, and of other obligations of Somita and of High River, (“Guaranty II”)
and has agreed to secure that guaranty by a pledge of all of the shares of stock
of the Shareholder owned by High River Gold Mines (International) Ltd. and all
of the shares owned by the Shareholder of the stock of Somita (“Pledge II”).
     E. In addition to other obligations of High River under the guaranties and
pledges described above, it is a condition precedent to Royal Gold’s obligation
to disburse the Second Tranche under the Funding Agreement that (i) High River
shall execute and deliver to Royal Gold an undertaking by High River to fund
$10,847,383 of the Project after Royal Gold has funded $13,772,479 pursuant to
the Tranche Funding Schedule (attached to the Funding Agreement as Schedule V),
and shall make such additional fundings as may be required in the
Execution Version

 



--------------------------------------------------------------------------------



 



event of cost overruns and (ii) High River’s obligations under this Agreement
shall be secured by the pledges described above.
     F. The board of directors of High River has determined that (i) High River
will derive substantial direct and indirect benefit from the transactions
contemplated by the Funding Agreement and the documents related thereto,
(ii) Somita’s continuing ability to obtain the funding from Royal Gold under the
Funding Agreement is important to the financial success of Somita and High
River, (iii) High River will derive economic benefit from the financial success
of Somita, and (iv) it is in the best interests of High River, and necessary and
convenient to the conduct, promotion and attainment of the business of High
River, for High River to provide additional funding for the Project as provided
in this Agreement.
     G. This Agreement is executed and delivered to Royal Gold by High River to
induce Royal Gold to disburse the Second Tranche to Somita under the Funding
Agreement and in satisfaction of a condition precedent to Royal Gold providing
such funding. High River acknowledges and agrees that Royal Gold would not
provide the funding to Somita under the Funding Agreement unless High River
executed and delivered this Agreement.
Agreement
     THEREFORE, in consideration of Royal Gold’s providing funding as set forth
in the Funding Agreement, and the benefits to be derived therefrom by High
River, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, High River agrees as follows:
     1. Definitions. Reference is hereby made to the Funding Agreement for all
purposes. All terms used in this Agreement that are defined in the Funding
Agreement and not otherwise defined herein shall have the same meanings when
used herein. As used herein, terms defined above in the recitals shall have the
meanings indicated above, and the following terms shall have the following
meanings:
     “Additional RGI Interests” means the additional production payments, tail
royalties and milling fees acquired by Royal Gold pursuant to paragraph 6 below.
     “High River Gold Unit” means one HRG Share and one warrant to purchase one
HRG Share, as more specifically described in paragraph 5 below.
     “HRG Share” means a share of the common stock of High River.
     “Original Milling Fee” means the Milling Fee granted to Royal Gold pursuant
to the Conveyance of Tail Royalty and Grant of Milling Fee.
     “Original Production Payments” means the PP1 and PP2 production payments
conveyed to Royal Gold pursuant to the Conveyance of Production Payments.
     “Original RGI Interests” means the Original Production Payments, the
Original Tail Royalty and the Original Milling Fee, collectively.
Execution Version

2



--------------------------------------------------------------------------------



 



     “Original Tail Royalty” means the Tail Royalty conveyed to Royal Gold
pursuant to the Conveyance of Tail Royalty and Grant of Milling Fee.
     “Project” means development and exploitation of the Taparko Lands and the
Bouroum Lands for production of gold and associated precious metals, including
construction of a mine, support facilities and the Taparko Processing Facility.
     “Share Purchase Price” means, for each HRG Share, the 5-day volume weighted
average trading price (as described in the TSE Company Manual) for such HRG
Share, such 5-day period ending on the date of valuation of such HRG Share.
     “TSE” means the Toronto Stock Exchange.
     2. Funding Obligation.
     (a) Beginning April 1, 2006, High River shall make monthly fundings to
Somita totalling $10,847,383 as shown in the table set forth below, bringing the
total contributions to the Project by High River/Somita to $33,000,000. Further,
in the event that Somita experiences cost overruns above the expected costs set
forth in the “Cumulative CAPITAL” column of the Somita Funding Requirements
chart set forth as Schedule I hereto such that Somita is unable to achieve a
Project Milestone without additional funding, High River shall provide Somita
with such additional funding. High River’s funding obligations set forth in this
paragraph 2(a) are herein collectively called the “HRG Fundings” and each is
individually called an “HRG Funding.”

          Funding for Development During   Expected Month   Funding Amount
April 2006
  $ 2,029,796  
May 2006
  $ 3,541,739  
June 2006
  $ 4,732,585  
July 2006
  $ 543,263  
TOTAL
  $ 10,847,383  

     (b) Each of the HRG Fundings set forth in the table above shall be made on
or before the first day of the respective month. Each HRG Funding to fund cost
overruns shall occur within five Business Days after request for funding by
Somita or request by Royal Gold, if Royal Gold makes such request as provided in
the Funding Agreement. Each HRG Funding shall be
Execution Version

3



--------------------------------------------------------------------------------



 



made by wire transfer of immediately available funds into the account designated
by Somita, or if the request for funding was made by Royal Gold, into the
account designated by Royal Gold.
     (c) The HRG Fundings are in addition to, and not in lieu of, any and all
obligations of High River under each other Funding Document to which High River
is a party.
     3. High River Failure to Fund. If High River shall fail to make any HRG
Funding within five Business Days after request by Somita, or by Royal Gold
acting on behalf of Somita, Royal Gold shall have right, in its sole discretion,
to elect, within 15 days after such failure by HRG, either (a) to provide
funding in the amount of the HRG Funding that High River failed to fund, in
which event Royal Gold shall have the options set forth in paragraph 4 below, or
(b) to declare a default hereunder and under the Funding Agreement, in which
event Royal Gold shall have all of its rights and remedies set forth herein and
in all of the other Funding Documents and as provided in equity and at law.
Royal Gold may make the election to fund provided herein by delivering notice in
writing to High River designating its election of one of the options set forth
in paragraph 4.
     4. Royal Gold Funding Option. If Royal Gold shall elect to provide funding
in the amount of the HRG Funding that High River failed to fund, Royal Gold may
elect to acquire either High River Gold Units as provided in paragraph 5 below,
or Additional RGI Interests as provided in paragraph 6 below.
     5. Election to Acquire High River Gold Units.
     (a) If Royal Gold elects to acquire High River Gold Units, High River shall
promptly deliver to Royal Gold that number of High River Gold Units as have an
aggregate value equal to the amount of the HRG Funding that High River failed to
fund, subject to TSE approval, which approval HRG shall use best efforts to
obtain.
     (b) The value of each High River Gold Unit delivered Royal Gold shall be
equal to the Share Purchase Price of one HRG Share on the date of Royal Gold’s
election less the maximum discount allowed by the TSE off such Share Purchase
Price.
     (c) Each warrant included in a High River Gold Unit shall be exercisable
for 24 months following the receipt by Royal Gold of the respective High River
Gold Unit, with an exercise price equal to 125% of the Share Purchase Price for
the HRG Share in such High River Gold Unit. Each warrant delivered to Royal Gold
pursuant to this Agreement shall be in the form of Exhibit A hereto, and subject
only to the four-month holding period required by Canadian law, each HRG Share
underlying such warrant shall be freely tradable by Royal Gold without
restriction immediately following the exercise of such warrant by Royal Gold.
     (d) Each HRG Share delivered to Royal Gold shall be represented by a
certificate or certificates, registered in the name of Royal Gold, and shall be
issued and delivered to Royal Gold as soon as practicable after Royal Gold’s
election to acquire High River Gold Units. Royal Gold shall be deemed to have
become the holder of record of such shares on the date on which Royal Gold
exercised its election to acquire High River Gold Units, irrespective of the
date of delivery of such certificate or certificates, except that, if the date
of such surrender and payment
Execution Version

4



--------------------------------------------------------------------------------



 



is a date when the stock transfer books of the Company are closed, such person
shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.
Each HRG Share delivered to Royal Gold pursuant to this Agreement shall be
registered on the TSE and, subject only to the four-month holding period
required by Canadian law, shall be freely tradable by Royal Gold immediately
following the delivery thereof.
     (e) No fractional shares shall be issued upon the exercise by Royal Gold of
its right to acquire High River Gold Units as a consequence of any calculation
of the number of HRG Shares to be delivered to Royal Gold pursuant hereto or
pursuant to the Warrants. All HRG Shares (including fractions) issuable upon
exercise by Royal Gold pursuant hereto or the Warrants may be aggregated for
purposes of determining whether the exercise would result in the issuance of any
fractional share. High River shall, in lieu of issuance of any fractional share,
pay Royal Gold a sum in cash equal to the product resulting from multiplying the
Share Purchase Price of an HRG Share by such fraction.
     6. Election to Acquire Additional RGI Interests. If Royal Gold shall elect
to acquire Additional RGI Interests, High River shall (a) cause Somita to
deliver to Royal Gold assignments of additional production payments, in form and
substance the same as the Original Production Payments, but in an amount
calculated as set forth below, and (b) shall execute and deliver to Royal Gold a
Consideration Agreement in the form of Exhibit B attached hereto agreeing to pay
Royal Gold amounts calculated as set forth below. The amounts of the Additional
RGI Interests to be delivered to Royal Gold shall be equal to the amounts of the
Original RGI Interests times the percentage that results from dividing the
amount of the HRG Funding that High River failed to fund by $35,000,000. For
example, if High River fails to make an HRG funding in the amount of $5,000,000,
and if Royal Gold elects to fund such amount in return for Additional RGI
Interests, the rates of PP1 and PP2, and the monetary equivalents of the Tail
Royalty and the Milling Fee to be delivered pursuant to the Additional RGI
Interests would be 14.2% of the Original RGI Interests. In addition, the form of
documentation of the Additional RGI Interests will reflect the additional amount
of funding provided by Royal Gold and all limitations set forth in such
documentation shall be equal to the amount of funding provided by Royal Gold.
     7. Representations and Warranties. High River hereby represents and
warrants to Royal Gold as follows:
     (a) High River is a corporation duly organized, validly existing and in
good standing under the federal laws of Canada, having all powers required to
carry on business and enter into and carry out the transactions contemplated
hereby. High River is duly qualified, in good standing, and authorized to do
business in all jurisdictions wherein the character of the properties owned or
held by it or the nature of the business transacted by it makes such
qualification necessary, except where the failure to so qualify could not have a
Material Adverse Effect.
     (b) High River has the requisite power to own and operate its properties,
to carry on business and to execute, deliver, and perform this Agreement and
each of the other Funding Documents to which it is or will be a party. High
River has duly taken all action necessary to
Execution Version

5



--------------------------------------------------------------------------------



 



authorize the execution and delivery by it of the Funding Documents to which it
is a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder.
     (c) The execution and delivery by High River of this Agreement and the
other Funding Documents to which it is a party, the performance of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby, do not and will not (i) conflict with any
provision of (A) any Law applicable to High River or its business, (B) its
organizational documents, or (C) any material agreement, judgment, license,
order or permit applicable to or binding upon it or to which its assets are
subject, (ii) result in the acceleration of any Indebtedness owed by it, or
(iii) result in or require the creation of any Lien upon any assets or
properties owned by it except as expressly contemplated or permitted in this
Agreement or the other Funding Documents. Except as expressly contemplated in
this Agreement or the other Funding Documents, no permit, consent, approval,
authorization or order of, and no notice to or filing with, any Tribunal or
third party is required (x) in connection with the execution, delivery or
performance of this Agreement or any other Funding Documents to which it is a
party, or (y) to consummate any transactions contemplated by this Agreement or
any other Funding Documents to which it is a party.
     (d) This Agreement is, and the other Funding Documents to which High River
is a party, when duly executed and delivered will be, legal, valid and binding
obligations of High River, enforceable in accordance with their terms except as
such enforcement may be limited by bankruptcy, insolvency or similar Laws of
general application relating to the enforcement of creditors’ rights, and
subject to the qualifications that equitable remedies may only be granted in the
discretion of a court of competent jurisdiction and that rights of indemnity,
contribution and waiver of contribution may be limited under applicable law.
     (e) Upon giving effect to the execution of the other Funding Documents to
which High River is a party and the consummation of the transactions
contemplated hereby and thereby (i) High River will be solvent (as such term is
used in applicable bankruptcy, liquidation, receivership, insolvency or similar
Laws), and the sum of High River’s absolute and contingent liabilities,
including the Obligations or guarantees thereof, shall not exceed the fair
market value of High River’s assets, and (ii) High River’s capital will be
adequate for the businesses in which High River is engaged and intends to be
engaged. High River has not incurred (whether hereunder, under the other Funding
Documents to which it is a party or otherwise), nor does High River intend to
incur, or believe that it will incur, debts that will be beyond its ability to
pay as such debts mature.
     (f) High River does not have in effect any shareholder rights plan, poison
pill or other agreement (a “Poison Pill”) that could be triggered upon the sale
of the High River Gold Units (including the exercise of the warrants), which
could make the HRG Shares or High River’s financial condition less desirable to
Royal Gold as a result of the acquisition of the High River Gold Units or the
exercise of the warrants.
     (g) High River’s contributions to Somita for the Project through the date
of this Agreement total $22,152,617.
Execution Version

6



--------------------------------------------------------------------------------



 



     8. Covenants. High River hereby covenants and agrees as follows:
     (a) All HRG Shares delivered to Royal Gold shall be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof.
     (b) High River shall at all times have authorized and reserved, free from
preemptive rights, a sufficient number of shares of the series of equity
securities comprising the HRG Shares to provide for Royal Gold’s exercise of
rights set forth in this Agreement. If at any time the number of authorized but
unissued shares of such series of High River’s equity securities shall not be
sufficient to permit Royal Gold to exercise its rights under this Agreement,
High River shall take such corporate action as may be necessary to increase its
authorized but unissued shares of such series of High River’s equity securities
to such number of shares as shall be sufficient for such purposes. High River
shall use its best efforts to obtain all consents necessary to issue the High
River Gold Units to Royal Gold.
     (c) High River shall not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue of securities to shareholders of High River generally or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by High River, but shall
at all times in good faith assist in the carrying out of all the provisions of
this Agreement and in the taking of all such action as may be necessary or
appropriate in order to protect the exercise rights of the Royal Gold against
impairment. In the case of any reclassification or change of outstanding
securities issuable upon acquisition by Royal Gold of High River Gold Units, any
consolidation or merger of High River with or into another corporation (other
than a merger with another corporation in which High River is a continuing
corporation and which does not result in any reclassification, change or
exchange of outstanding securities issuable upon acquisition of High River Gold
Units), or any sale or transfer to another corporation of all, or substantially
all, or the property of High River, then, as a condition to such event, High
River (or such successor or purchasing corporation, as the case may be) shall
make lawful and adequate provisions whereby the number and class of shares
available hereunder and under the warrants in the aggregate and the Share
Purchase Price shall be correspondingly adjusted to give Royal Gold the total
number, class, and kind of shares as Royal Gold would have owned hereunder and
as would have been available under the warrants had Royal Gold exercised its
right to acquire High River Gold Units prior to the event and had Royal Gold
continued to hold such High River Gold Units until after the event requiring
adjustment. For greater certainty, in the event that High River adopts or
approves a shareholder rights plan or similar plan, no adjustment will be made
to the rights of Royal Gold hereunder or under the warrants until such time as
the rights issued pursuant to such shareholder rights plan or similar plan
becomes exercisable. High River shall not effect any such consolidation, merger
or sale unless, prior to the consummation thereof, the successor corporation (if
other than High River) resulting from such consolidation or the corporation
purchasing such assets shall assume, by written instrument executed and mailed
or delivered to Royal Gold the obligation to deliver to Royal Gold such shares
of stock, securities or assets as, in accordance with the foregoing provisions,
Royal Gold may be entitled to acquire.
Execution Version

7



--------------------------------------------------------------------------------



 



     (d) If any other event occurs as to which the other provisions of this
paragraph 8 are not strictly applicable or if strictly applicable would not
fairly protect the rights of Royal Gold with respect to the High River Gold
Units in accordance with such provisions, then the Board of Directors of the
Company shall make an adjustment in the number and class of HRG Shares available
hereunder and under the warrants, the Share Purchase Price or the application of
such provisions, so as to protect the rights of Royal Gold. The adjustment shall
be such as to give Royal Gold upon exercise the total number, class and kind of
HRG Shares as it would have owned and as would have been available under the
warrants had Royal Gold exercised its rights with respect to the High River Gold
Units prior to the event and had it continued to hold such High River Gold Units
until after the event requiring adjustment.
     9. Events of Default. The occurrence and continuation of any of the
following shall constitute an Event of Default hereunder:
     (a) High River fails to fund an HRG Funding Amount on the date due and
Royal Gold elects (in its sole discretion) to declare a default rather than to
fund the HRG Funding Amount;
     (b) High River fails to deliver the High River Gold Units, if Royal Gold
makes the election to acquire the same pursuant to paragraph 5, or High River
fails to deliver the Additional RGI Interests, if Royal Gold makes the election
to acquire the same pursuant to paragraph 6;
     (c) any representation or warranty made by High River under any Funding
Document to which it is a party shall prove to have been incorrect in any
material respect when made;
     (d) High River fails to perform or observe any term, covenant or agreement
contained in any Funding Document to which it is a party;
     (e) High River, International, Shareholder or Somita generally does not pay
its debts as such debts become due, or admits in writing its inability to pay
its debts generally, or makes a general assignment for the benefit of creditors;
or any proceeding is instituted by or against High River, International,
Shareholder or Somita seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief of the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial party of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of
60 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) occurs; or High River, International,
Shareholder or Somita takes any corporate action authorizing any of the actions
set forth above; or
     (f) any Event of Default shall have occurred under the Funding Agreement.
Upon the occurrence of an Event of Default, Royal Gold shall have all or its
rights and remedies set forth herein and in all of the other Funding Documents
and as provided in equity and at law.
Execution Version

8



--------------------------------------------------------------------------------



 



     10. Amendments. No provision or term of this Agreement may be amended,
modified, revoked, supplemented, waived or otherwise changed except by a written
instrument duly executed by High River and Royal Gold and designated as an
amendment, supplement or waiver.
     11. Agreement Reinstated. This Agreement shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by Royal Gold, all as though such payment had not been made.
     12. Notices. Any notice, election, report or other correspondence required
or permitted hereunder shall be in writing and shall be deemed sufficiently
given or furnished if delivered by personal delivery, by facsimile or other
electronic transmission, or by delivery service with proof of delivery, to each
of the parties at its address below (unless changed by similar notice in writing
given by the party whose address is to be changed):
     If to High River:
High River Gold Mines Ltd.
155 University Avenue
Suite 1700
Toronto, Ontario M5H 3B7
Attention: President
Facsimile: (416) 360-0010
     with a copy to Cassels Brock & Blackwell LLP:
Cassels Brock & Blackwell LLP
2100 Scotia Plaza, 40 King Street W.
Toronto, Ontario M5H 3C2
Attention: David Poynton
Facsimile: (416) 644-9348
     If to Royal Gold:
Royal Gold, Inc.
1660 Wynkoop St.
Suite 1000
Denver, Colorado 80202-1132
Attention: President
Facsimile Number: 303-595-9385
Any such notice or communication shall be deemed to have been given (a) in the
case of personal delivery or delivery service, as of the date of first attempted
delivery during normal
Execution Version

9



--------------------------------------------------------------------------------



 



business hours at the address provided herein, (b) in the case of facsimile,
upon receipt, or (c) in the case of other electronic transmission, upon
acknowledgment of receipt by the recipient within twenty-four (24) hours of
first attempted delivery.
     13. Captions and Headings. The captions and headings of the various
sections of this Agreement are for convenience only, and are not to be construed
as confining or limiting in any way the scope or intent of the provisions
hereof.
     14. Binding Effect. This Agreement will be binding on High River and its
successors and permitted assigns, and will inure to the benefit of Royal Gold
and all successors and permitted assigns of Royal Gold. High River consents to
the assignment of all or any portion of the rights of Royal Gold hereunder in
connection with any permitted assignment of the rights of Royal Gold under the
Funding Agreement or the Conveyances with prior notice to High River.
     15. Waiver. Royal Gold shall not be deemed to have waived any provision of
this Agreement unless such waiver is in writing and is signed by Royal Gold.
     16. Provisions Several/Illegality. The unenforceability or invalidity of
any provision or provisions hereof shall not render any other provision or
provisions herein contained unenforceable or invalid and in lieu of each such
illegal, invalid or unenforceable provision there shall be added automatically
as a part of this Agreement a provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible and be legal, valid, and
enforceable.
     17. Choice of Law. This Agreement has been negotiated, executed and
delivered in Denver, Colorado, and is intended to be construed in accordance
with the laws of the State of Colorado.
     18. Consent to Jurisdiction; Waiver of Jury Trial, etc..
     (a) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON EXCLUSIVE
JURISDICTION OF, AT THE ELECTION OF ROYAL GOLD, ANY UNITED STATES FEDERAL OR
COLORADO STATE COURT SITTING IN DENVER, COLORADO IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT ROYAL GOLD MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST HIGH RIVER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST
Execution Version

10



--------------------------------------------------------------------------------



 



EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN THIS SECTION
18(a). EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.
     (b) HIGH RIVER HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE
SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN SAID COURTS BY THE
MAILING THEREOF IN ACCORDANCE WITH SECTION 19 OF THIS AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ROYAL GOLD TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.
     (c) Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall not invalidate the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     (d) EXCEPT AS PROHIBITED BY LAW, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.
     (e) High River represents and warrants that it has consulted with its legal
counsel regarding all waivers under this Agreement.
     19. Service of Process. Service of process in any matter shall be made to
High River at the following address:
High River Gold Mines Ltd.
155 University Avenue
Suite 1700
Toronto, Ontario M5H 3B7
Attention: President
Facsimile: (416) 360-0010
Execution Version

11



--------------------------------------------------------------------------------



 



     with a copy to Cassels Brock & Blackwell LLP:
Cassels Brock & Blackwell LLP
2100 Scotia Plaza, 40 King Street W.
Toronto, Ontario M5H 3C2
Attention: David Poynton
Facsimile: (416) 644-9348
     High River agrees that service of process, writ, judgment, or other notice
of legal process at the address above shall be (i) deemed and held in every
respect to be effective personal service upon it and (ii) deemed sufficiently
given or furnished if delivered by personal delivery, by facsimile or other
electronic transmission, or by delivery of service with proof of delivery. High
River shall maintain a presence at the address above (unless changed by similar
notice in writing given by High River) continuously at all times while High
River is obligated under this Agreement or any of the other Funding Documents to
which it is a party. Nothing herein shall affect Royal Gold’s right to serve
process in any other manner permitted by applicable law.
     20. Currency. All dollar amounts set forth herein are in U.S. dollars.
     21. Funding Document. This Agreement is one of the Funding Documents within
the definition set forth in the Funding Agreement.
[Signature page follows]
Execution Version

12



--------------------------------------------------------------------------------



 



     This Agreement has been executed by High River on the date set forth below,
to be effective as of the date first set forth above.

             
 
                HIGH RIVER GOLD MINES LTD.    
 
           
 
  By:        
 
         
 
  Name:        
 
         
 
  Title:        
 
         
 
  Date:        
 
         
 
           
 
  By:        
 
         
 
  Name:        
 
         
 
  Title:        
 
         
 
  Date:        
 
         

Execution Version

13



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Warrant
[LEGENDS REQUIRED BY SECURITIES LAWS OR TORONTO STOCK EXCHANGE]
HIGH RIVER GOLD LTD.
WARRANT TO PURCHASE COMMON STOCK

      No. [WC-___]   [___], 200_

Void After Two Years from Date of Issuance
     This certifies that, for value received, Royal Gold, Inc., with its
principal office at 1660 Wynkoop Street, Suite 1000, Denver, Colorado 80202 USA
(the “Holder” or “Purchaser”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from High River Gold Mines Ltd., a corporation
formed under the federal laws of Canada, with its principal office at 155
University Avenue, Suite 1700, Toronto, Ontario M5H 3B7 Canada (the “Company”),
the Exercise Shares (defined below) upon the terms and subject to the
adjustments as provided herein.
1. Issuance.
     This Warrant (this “Warrant”) is being issued in connection with the
Contribution Agreement in Support of Somita Funding Agreement, dated as of
February 22, 2006, (the “Contribution Agreement”) by the Company to and for the
benefit of Holder. Capitalized terms used herein but not otherwise defined shall
have the meanings given to them in the Contribution Agreement. The Company and
Holder shall perform, or cause to be performed, all acts, and execute and
deliver all agreements, amendments, instruments and other documents necessary or
required to grant Holder the rights and obligations described herein.
2. Definitions.
     As used herein, the following terms shall have the following respective
meanings:
     (i) “Exercise Period” shall mean the time period commencing with the date
of this Warrant and ending two years from date of this Warrant, unless sooner
terminated as provided below.
Execution Version

A-1



--------------------------------------------------------------------------------



 



     (ii) “Exercise Price” shall be U.S.                    1 per share of the
Company’s common stock (the “Common Stock”), subject to adjustment pursuant to
Section 4.
     (iii) “Exercise Shares” shall mean                    2 shares of the
Common Stock, subject to adjustment pursuant to Section 4.
3. Exercise of Warrant.
     The rights represented by this Warrant may be exercised in whole or in part
at any time during the Exercise Period, by delivery of the following to the
Company at its address set forth above (or at such other address as it may
designate by the Company in writing to the Holder):
     (i) an executed Notice of Exercise in the form attached hereto;
     (ii) payment of the Exercise Price, at the option of Holder, (i) in cash,
by check, or by the cancellation of indebtedness or some combination of the
foregoing, or (ii) pursuant to Section 2.1 below; and
     (iii) this Warrant.
     Upon the exercise of the rights represented by this Warrant, a certificate
or certificates for the Exercise Shares so purchased, registered in the name of
the Holder or persons affiliated with the Holder, if the Holder so designates in
writing, shall be issued and delivered to the Holder as soon as practicable
after the rights represented by this Warrant shall have been so exercised. In
the event that this Warrant is being exercised for less than all of the
then-current number of Exercise Shares purchasable hereunder, the Company shall,
concurrently with the issuance by the Company of the number of Exercise Shares
for which this Warrant is then being exercised, issue a new Warrant exercisable
for the remaining number of Exercise Shares purchasable hereunder.
     The person in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
     Notwithstanding any provisions herein to the contrary, if the fair market
value of one share of the class and series of the Company’s capital stock to
which the Exercise Shares belong
 

1   Insert the exercise price, which is calculated as follows: 125% of the Share
Purchase Price, as defined in the Contribution Agreement.   2   Insert the
number of shares to be purchased pursuant to this Warrant, which will be the
same number as the High River Gold Units delivered to Royal Gold pursuant to
paragraph 5(a) of the Contribution Agreement

Execution Version

A-2



--------------------------------------------------------------------------------



 



(the “Stock”) is greater than the Exercise Price (at the date of calculation as
set forth below), in lieu of exercising this Warrant by payment of cash, the
Holder may elect (the “Conversion Right”) to receive shares equal to the value
(as determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise, in which event the Company shall issue
to the Holder a number of shares of the applicable class and series of Stock
computed using the following formula:

      X = Y (A-B)    A

         
 
  Where X =   the number of shares of Stock to be issued to the Holder
 
       
 
  Y =   the number of shares of Stock then purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being canceled (at the date of such calculation)
 
       
 
  A =   the fair market value of one share of the Stock (at the date of such
calculation)
 
       
 
  B =   Exercise Price (as adjusted to the date of such calculation)

     For purposes of the above calculation, the fair market value of one share
of the Stock shall be (i) the average of the closing prices of the Common Stock
on the Toronto Stock Exchange over the 5 day trading period ending three days
prior to the date of exercise; (ii) if such Common Stock is no longer traded on
the Toronto Stock Exchange and is actively traded over-the-counter, the value
shall be deemed to be the average of the closing bid or sale prices (whichever
is applicable) over the 5 day trading period ending three days prior to the date
of exercise; and (iii) if there is no active public market, the value shall be
the fair market value thereof, as determined by the Company’s Board of Directors
in good faith.
4. Covenants of the Company.
     (a) Covenants as to Exercise Shares. The Company covenants and agrees that
all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of the series of equity securities comprising the Exercise Shares to
provide for the exercise of the rights represented by this Warrant. If at any
time during the Exercise Period the number of authorized but unissued shares of
such series of the Company’s equity securities shall not be sufficient to permit
exercise of this Warrant, the Company shall take such corporate action as may be
necessary to increase its authorized but unissued shares of such series of the
Company’s equity securities to such number of shares as shall be sufficient for
such purposes.
Execution Version

A-3



--------------------------------------------------------------------------------



 



     (b) No Impairment. Except and to the extent as waived or consented to by
the Holder, the Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue of securities to shareholders of the Company generally or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company, but will
at all times in good faith assist in the carrying out of all the provisions of
this Warrant and in the taking of all such action as may be necessary or
appropriate in order to protect the exercise rights of the Holder against
impairment.
     (c) Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, the Company shall mail to the Holder, at least 20 days prior to
the date specified herein, a notice specifying the date on which any such record
is to be taken for the purpose of such dividend or distribution.
5. Adjustment of Exercise Price and Exercise Shares; Effect of Organic Changes.
     (a) Adjustment of Exercise Price. In the event of changes in the applicable
class and series of the outstanding Stock by reason of stock dividends, splits,
recapitalizations, reclassifications, mergers, combinations or exchanges of
shares, separations, reorganizations, liquidations, or the like, the number and
class of shares available under the Warrant in the aggregate and the Exercise
Price shall be correspondingly adjusted to give the Holder of the Warrant, on
exercise for the same aggregate Exercise Price, the total number, class, and
kind of shares as the Holder would have owned had the Warrant been exercised
prior to the event and had the Holder continued to hold such shares until after
the event requiring adjustment. The form of this Warrant need not be changed
because of any adjustment in the number of Exercise Shares subject to this
Warrant.
     (b) Adjustment on Change of Control. In the case of any reclassification or
change of outstanding securities issuable upon any exercise by the Holder of its
rights under this Warrant, any consolidation or merger of the Company with or
into another corporation (other than a merger with another corporation in which
the Company is a continuing corporation and which does not result in any
reclassification, change or exchange of outstanding securities issuable upon
exercise of rights under this Warrant), or any sale or transfer to another
corporation of all, or substantially all, or the property of the Company, then,
as a condition to such event, the Company (or such successor or purchasing
corporation, as the case may be) shall make lawful and adequate provisions
whereby the number and class of Exercise Shares available hereunder in the
aggregate and the Exercise Price shall be correspondingly adjusted to give the
Holder the total number, class, and kind of shares as the Holder would have
owned hereunder had the Holder exercised its right to acquire Exercise Shares
prior to the event and had the Holder continued to hold such Exercise Shares
until after the event requiring adjustment. For greater certainty, in the event
that the Company adopts or approves a shareholder rights plan or similar plan,
no adjustment will be made to the rights of the Holder hereunder
Execution Version

A-4



--------------------------------------------------------------------------------



 



until such time as the rights issued pursuant to such shareholder rights plan or
similar plan becomes exercisable. The Company shall not effect any such
consolidation, merger or sale unless, prior to the consummation thereof, the
successor corporation (if other than the Company) resulting from such
consolidation or the corporation purchasing such assets shall assume, by written
instrument executed and mailed or delivered to the Holder the obligation to
deliver to the Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Holder may be entitled to acquire.
     (c) Certain Events. If any other event occurs as to which the other
provisions of Section 4 and this Section 5 are not strictly applicable or if
strictly applicable would not fairly protect the purchase rights of the Holder
in accordance with such provisions, then the Board of Directors of the Company
shall make an adjustment in the number and class of shares available under the
Warrant, the Exercise Price or the application of such provisions, so as to
protect such purchase rights as aforesaid. The adjustment shall be such as to
give the Holder upon exercise for the same aggregate Exercise Price the total
number, class and kind of shares as it would have owned had the Warrant been
exercised prior to the event and had it continued to hold such shares until
after the event requiring adjustment.
6. Fractional Shares.
     No fractional shares shall be issued upon the exercise of this Warrant as a
consequence of any adjustment pursuant hereto. All Exercise Shares (including
fractions) issuable upon exercise of this Warrant may be aggregated for purposes
of determining whether the exercise would result in the issuance of any
fractional share. If, after aggregation, the exercise would result in the
issuance of a fractional share, the Company shall, in lieu of issuance of any
fractional share, pay the Holder otherwise entitled to such fraction a sum in
cash equal to the product resulting from multiplying the then current fair
market value of an Exercise Share by such fraction.
7. No Shareholder Rights.
     This Warrant in and of itself shall not entitle the Holder to any voting
rights or other rights as a shareholder of the Company.
8. Transfer of Warrant.
     Subject to applicable laws and any restrictions on transfer set forth in
this Warrant, this Warrant and all rights hereunder are transferable, in whole
but not in part, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached hereto to any
transferee designated by Holder.
9. Lost, Stolen, Mutilated or Destroyed Warrant.
     The Company covenants to the holder hereof that, upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant or any stock certificate and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity reasonably satisfactory
to the Company, or in the case of any such mutilation, upon surrender and
cancellation of such Warrant or stock certificate, the Company will make and
Execution Version

A-5



--------------------------------------------------------------------------------



 



deliver a new Warrant or stock certificate, of like tenor, in lieu of the lost,
stolen, destroyed or mutilated Warrant or stock certificate.
10. Notices, etc.
     Any notice required or permitted under this Warrant shall be given in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient; if not, then on the next business day, (c) five
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at High River Gold Mines Ltd., 155 University Avenue, Suite 1700, Toronto,
Ontario M5H 3B7 CANADA, Attention: [Mr. Daniel Vanin]; or to the Holder at the
address set forth above, or at such other address as any such party may
designate by 10 days advance written notice to the other parties hereto.
11. Acceptance.
     Receipt of this Warrant by the Holder shall constitute acceptance of and
agreement to all of the terms and conditions contained herein.
12. Amendment and Waiver.
     This Warrant, together with all the Warrants, may only be amended and any
term hereof may only be waived in a writing signed by the Company and Holder.
13. Governing Law.
     This Warrant and all rights, obligations and liabilities hereunder shall be
governed by the laws of the State of Colorado excluding any conflict of laws
principles that would cause the application of the laws of any other
jurisdiction.
[Signature Page Follows]
Execution Version

A-6



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Warrant to be executed by
its duly authorized officer as of                                        
                    , 2006.

             
 
                HIGH RIVER GOLD MINES LTD., a corporation formed under the
federal laws of Canada    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Execution Version

A-7



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO : High River Gold Mines Ltd.
o      The undersigned hereby elects to purchase                      shares of
the Common Stock of High River Gold Mines Ltd. (the “Company”) pursuant to the
terms of the attached Warrant, and tenders herewith payment of the exercise
price in full, together with all applicable transfer taxes, if any.
o      The undersigned hereby elects to purchase                      shares of
the Common Stock of the Company pursuant to the terms of the net exercise
provisions set forth in Section 2.1 of the attached Warrant, and shall tender
payment of all applicable transfer taxes, if any.
Please issue a certificate or certificates representing said shares of Stock in
the name of the undersigned or in such other name as is specified below:

         
 
       
 
(Name)
       
 
       
 
       
 
       
 
(Address)
       
 
       
 
       
 
       
(Date)
  (Signature)    
 
       
 
       
 
  (Print Name)    

Execution Version

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
     For Value Received, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to
Name:    
                                                                                                                                                                                    
(Please Print)
Address:                                                                                                                                                                                    
(Please Print)
Dated:                                        
Signature of Holder’s Authorized
Agent:                                                                                                                            
Title of Authorized
Agent:                                                                    
                                                                                
Holder’s
Address:                                                                                                                                                                                    
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever. Officers of Companies and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
Execution Version

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Consideration Agreement
CONSIDERATION AGREEMENT
     This Consideration Agreement (this “Agreement”), dated as of
                    , 20            (the “Effective Date”), is from HIGH RIVER
GOLD MINES LTD., a corporation formed under the federal laws of Canada (“High
River”) to ROYAL GOLD, INC., a corporation formed under the laws of Delaware,
USA. (“Royal Gold”).
Recitals
     A. High River is the indirect owner of 90% of the issued and outstanding
shares of Société des Mines de Taparko, also known as SOMITA, SA, a société
anonyme formed under the laws of the Republic of Burkina Faso (“Somita”),
through its subsidiary High River Gold Mines (West Africa) Ltd., a corporation
formed under the laws of the Cayman Islands. The Government of the Republic of
Burkina Faso is the owner of the remaining 10% of the issued and outstanding
shares of Somita.
     B. Somita is developing the Taparko/Bouroum gold mine project in the
Republic of Burkina Faso, which will include construction of a mine, support
facilities and CIL plant capable of milling and processing one million
(1,000,000) tonnes of ore per year (the “Project”).
     C. Somita and Royal Gold entered into an Amended and Restated Funding
Agreement dated as of February 22, 2006 (the “Funding Agreement”), pursuant to
which Royal Gold agreed to provide High River funding in the amount of U.S.
$35,000,000 to be used in the development of the Project.
     D. High River has executed and delivered to Royal Gold a Contribution
Agreement in Support of Funding Agreement dated as of February 22, 2006 (the
“Contribution Agreement”) pursuant to which High River has committed, among
other things, to provide additional funding to Somita for the Project. Royal
Gold has elected, pursuant to the Contribution Agreement, to fund certain
amounts not funded by High River pursuant thereto in return for Additional RGI
Interests (as defined in the Contribution Agreement).
     E. Somita has heretofore executed and delivered to Royal Gold a Conveyance
of Production Payments dated as of February 22, 2006, (the “Production Payment
Conveyance”) and a Conveyance of Tail Royalty and Grant of Milling Fee dated as
of February 22, 2006, (the “Tail Royalty Conveyance”) both in connection with
the Funding Agreement
     F. In consideration of Royal Gold’s agreement to make the additional
funding described in Recital D, pursuant to paragraph 6 of the Contribution
Agreement, High River is obligated to cause Somita to deliver to Royal Gold an
additional Agreement of production payments (the “Additional Production Payment
Conveyance”).
Execution Version

B-1



--------------------------------------------------------------------------------



 



     G. In further consideration of Royal Gold’s agreement to make such
additional funding, High River is to deliver this Agreement to Royal Gold
pursuant to paragraph 6 of the Contribution Agreement.
Agreement
     Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, High River and Royal Gold agree as follows:
ARTICLE I
Definitions and References
     1.1 General Definitions. As used herein, the terms defined above shall have
the meanings set forth above, and the following terms shall have the following
meanings:
     “Average Gold Price” means, for any calendar month, the average daily P.M.
price fixing for gold by the London Bullion Association as reported in The Wall
Street Journal or any other agreed upon successor publication for the applicable
calendar month.
     “Bouroum Lands” means all of the land included in the Bouroum Permit, being
approximately 11.7 square kilometers, which land is more particularly described
in Schedule A attached hereto.
     “Bouroum Permit” means Decree No. 2005-342/PRES/PM/MCE/MFB issued by the
Government of the Republic of Burkina Faso on June 21, 2005, a copy of which is
attached hereto as Schedule A.
     “Government” means the Government of the Republic of Burkina Faso,
including, without limitation, the executive, legislative and judicial branches
thereof, including, without limitation, the Ministry for Energy and Mines.
     “Somita’s Account” means Somita’s metals account at Citibank NA in London,
England, or such other metals account as Somita may hereafter establish.
     “Interests” means the Tail Royalty Equivalent and the Milling Fee
Equivalent, collectively.
     “Lands” means the Bouroum Lands and the Taparko Lands.
     “Milling Fee Equivalent” has the meaning set forth in Section 2.2.
     “Month” means a calendar month.
     “Tail Royalty Equivalent” has the meaning set forth in Section 2.1.
     “Taparko – Bouroum Project” means development and exploitation of the
Taparko Lands and the Bouroum Lands for production of gold and associated
precious metals, including construction of a mine, support facilities and the
Taparko Processing Facility.
Execution Version

B-2



--------------------------------------------------------------------------------



 



     “Taparko Lands” means that portion of the land included in the Taparko
Permit that is more particularly described in Schedule B hereto, being
approximately 34.7 square kilometers out of the total 666.5 square kilometers
included in such permit.
     “Taparko Permit” means Decree No. 2004-329/PRES/PM/MCE/MFB/MEDE/MECV issued
by the Government of the Republic of Burkina Faso on August 6, 2004, a copy of
which is attached hereto as Schedule B.
     “Taparko Processing Facility” means the CIL processing facility to be
constructed by Somita on or adjacent to the Taparko Lands, capable of milling
and processing at least 1,000,000 tonnes of ore per year.
     “Through-Put Production” means all production processed through the Taparko
Processing Facility, whether or not the same was mined from the Taparko Lands or
the Bouroum Lands.
     “Year” means a calendar year.
     1.2 Exhibits. All Exhibits attached to this Agreement are part hereof for
all purposes.
     1.3 References and Titles. All references in this Agreement to Exhibits,
Articles, Sections, Subsections, and other subdivisions refer to the Exhibits,
Articles, Sections, Subsections and other subdivisions of this Agreement unless
expressly provided otherwise. Titles and headings appearing at the beginning of
any subdivision are for convenience only and do not constitute any part of any
such subdivision and shall be disregarded in construing the language contained
in this Agreement. The words “this Agreement,” “herein,” “hereby,” “hereunder”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this Section”
and “this Subsection” and similar phrases refer only to the Sections or
Subsections hereof in which the phrase occurs. The word “or” is not exclusive.
Pronouns in masculine, feminine and neuter gender shall be construed to include
any other gender. Words in the singular form shall be construed to include the
plural and words in the plural form shall be construed to include the singular,
unless the context otherwise requires.
ARTICLE II
Agreement
     2.1 Agreement to Pay Amounts in Lieu of Tail Royalty. Subject to the
limitations set forth in this Article II, High River agrees to pay to Royal Gold
an amount equal to                      percent (                    %) of the
value of all gold contained in, on and under and produced from the Lands, such
royalty to be calculated as follows: (i) the total troy ounces of gold produced
from the Lands and contained in Through-Put Production that are outturned to
Somita’s Account during a given Month as reported by the applicable metal
refinery, times (ii) the Average Gold Price for such Month, times
(iii)                     percent (                    %) (the “Tail Royalty
Equivalent”).
Execution Version

B-3



--------------------------------------------------------------------------------



 



     2.2 Agreement to Pay Amounts in Lieu of Milling Fee. Subject to the
limitations set forth in this Article II, High River agrees to pay Royal Gold an
amount equal to                     % of the total amount of gold passed through
the Taparko Processing Facility that is produced from lands other than the
Lands, calculated as follows: (i) the total troy ounces of gold produced from
lands other than the Lands and contained in Through-Put Production that are
outturned to Somita’s Account during a given Month as reported by the applicable
metal refinery, times (ii) the Average Gold Price for such Month, times (iii)
                    % (the “Milling Fee Equivalent”); provided, however, that
the Milling Fee Equivalent shall only apply to the milling and processing of the
first one million (1,000,000) tonnes of ore per Year from lands other than the
Lands; provided further that such amount shall be reduced by the number of
tonnes of ore per Year from the Lands (e.g., if in a given Year, the Taparko
Processing Facility processes 800,000 tonnes of ore from the Lands and 500,000
tonnes of ore from Lands other than the Lands, then the Milling Fee would only
apply to 200,000 tonnes of ore); provided further that for the Year in which the
first payment of the Milling Fee is made (which is likely to be less than a full
calendar year), the 1,000,000 limit shall be proportionately reduced to the
number of days remaining in such year after commencement of payment of the
Milling Fee (e.g., if the payment of the Milling Fee commences on September 14,
the limit of the payment on the Milling Fee would be 108/ 365 of 1,000,000 –
i.e., 295,890 – tonnes of ore during such year).
     2.3 Calculation and Commencement of Payments. The calculation and payment
of amounts owing for the Tail Royalty Equivalent and the Milling Fee Equivalent
shall not commence until satisfaction of all obligations of Somita under the
Production Payment Conveyance and the Additional Production Payment Conveyance.
     2.4 [Intentionally omitted.]
     2.5 Non-Operating, Non-Expense-Bearing Interests. The Tail Royalty
Equivalent shall be calculated in the same manner as a non-operating,
non-expense-bearing interest in and to production from the Lands. The Milling
Fee Equivalent shall be calculated in the same manner as a non-operating,
non-expense bearing limited royalty interest in and to the Through-Put
Production from lands other than the Lands. Each of the Interests is limited as
set forth above, free of all cost and expense of production, operations,
milling, smelting, refining and delivery prior to being outturned at High
River’s Account. In no event shall Royal Gold ever be liable or responsible in
any way for payment of any costs, expenses or liabilities attributable to the
Taparko – Bouroum Project (or any part thereof) or incurred in connection with
the production, operations, milling, smelting, refining and delivery of
Through-Put Production prior to being outturned at Somita’s Account.
     2.6 Free of Royalties and Other Burdens. The Interests shall be free of
(and without education therefrom of) any and all royalties and other burdens on
production and shall bear no part of same; and High River shall defend,
indemnify and hold Royal Gold harmless from and against any loss or claim with
respect to any such royalties and other burdens on production or any claim by
the owners or holders of such royalties and other burdens on production. For
greater certainty, all payments made hereunder shall be net of any withholdings
or other amounts, if and to the extent required by applicable law, in respect of
applicable taxes thereon.
Execution Version

B-4



--------------------------------------------------------------------------------



 



ARTICLE III
Payment Procedures; Reports
     3.1 Payments of Tail Royalty Equivalent and Milling Fee Equivalent.
Payments of the Interests shall be made on a calendar quarter basis, within ten
(10) business days after the end of each calendar quarter, by check or wire
transfer, at the election of Royal Gold, to the address set forth in
Section 5.2. The amount of each payment shall be equal to the sum of the monthly
amounts due for each Month during such calendar quarter. All payments shall be
accompanied by statements that describe in reasonable detail the basis of
calculation of the amounts paid under the Interests.
     3.2 Financial Reports. Subject to the confidentiality requirements of
Section 4.4, Royal Gold shall have the right to be supplied monthly with
duplicate settlement sheets from any refinery, mill, smelter or other purchaser
of Through-Put Production, whether or not Through-Put Production has been sold,
and shall contain sufficient information as to the value, pricing and amounts of
intermediate product and final product sold for Somita’s account so that Royal
Gold will have access to all information and data that are reasonably necessary
and appropriate for it to determine the amount of the Interests due it under
this Agreement.
     3.3 Objection, Finality of Payments: Royal Gold, at its sole election and
expense, shall have the right to perform, not more frequently than once annually
following the close of each calendar year, an audit by any authorized
representative of Royal Gold of Somita’s accounts relating to the Interests. Any
such inspection shall be for a reasonable length of time during regular business
hours, at a mutually convenient time, upon at least ten (10) business days’
prior written notice by Royal Gold. All payments under the Interests made in any
Year shall be considered final and in full accord and satisfaction of all
obligations of High River, unless Royal Gold gives written notice describing and
setting forth a specific objection to the calculation thereof within one
(1) year following the end of that Year. High River shall account for any agreed
upon deficit or excess in payments of the Interests made to Royal Gold by
adjusting the next monthly statement and payment following completion of such
audit to account for such deficit or excess. High River shall cause Somita to
comply with its obligations set forth herein.
     3.4 Copies of Reports to Government. High River shall provide Royal Gold
with copies of any reports that Somita is required to make to the Government
within thirty (30) days after submitting same to the Government.
     3.5 Annual Environmental Compliance Report. Within ninety (90) days after
the end of each Year, High River shall provide to Royal Gold an environmental
compliance report summarizing the environmental performance of operations at the
Taparko-Bouroum Project during that Year and provide sufficient information for
Royal Gold to monitor the performance of such operations with respect to
environmental protection, including, at a minimum, narrative summaries of
(i) the results of any environmental monitoring or sampling activity,
(ii) accidents that impact the environment or result in the loss of life, and
(iii) environmental deficiencies that are identified by environmental regulatory
authorities of the Government and any remedial actions taken or proposed to be
taken with respect thereto.
Execution Version

B-5



--------------------------------------------------------------------------------



 



ARTICLE IV
Additional Rights, Obligations and Covenants of the Parties
     4.1 Commingling of Production.
          (a) Subject to the limitations, conditions and requirements of this
Section 4.1, Somita shall have the right to mix or commingle, either
underground, at the surface, or at a processing plant or any other treatment
facilities, any production from the Lands with ores or material derived from
other lands or properties whether or not owned, leased or controlled by Somita.
          (b) Before commingling, High River shall cause Somita to weigh,
measure, sample and analyze the respective ores and materials in accordance with
sound mining and metallurgical practices such that the amount of gold recovered
from the Lands can be reasonably and accurately determined. As products are
produced from the commingled ores, High River shall cause Somita to calculate
from representative samples the average percentage recovery of products produced
from the commingled ores during each month. In obtaining representative samples
and calculating the average grade of commingled ores and average percentage of
recovery, Somita may use procedures that are in accordance with best practices
in the mining and metallurgical industry. High River shall cause Somita to
retain the records relating to commingled ores and make them available for
inspection by Royal Gold, at Royal Gold’s sole expense, at all reasonable times
for a period of one (1) year after the calendar year in which the commingling
occurred.
          (c) Notwithstanding the foregoing provisions of this Section 4.1, High
River shall cause Somita not to commingle production from the Lands with ores or
minerals derived from other lands or properties if such commingling has a
reasonable likelihood of reducing the recovery rate of metals from the Lands
below what the recovery rate would have been without commingling. Any disputes
concerning commingling procedures or results or the applicability of the
prohibition in the preceding sentence shall be resolved pursuant to the
procedure set forth in Section 5.9.
     4.2 Geological and Other Data and Reports. From and after the date of
execution of this Agreement, High River shall deliver to Royal Gold not less
frequently that quarterly, or otherwise shall make available, the following data
and information relating to operations conducted on or for the benefit of the
Lands and with respect to the Taparko Processing Facility:
     (a) The monthly operations and exploration report prepared by Somita for
operations on the Lands and with respect the Taparko Processing Facility;
     (b) The annual reserve report for the Lands prepared by Somita, along with
any updates, as and when any of the same have been finalized and approved by
Somita;
     (c) Somita’s life of mine plan relating to the Taparko – Bouroum Project;
Execution Version

B-6



--------------------------------------------------------------------------------



 



     (d) The annual plan and budget prepared by Somita relating to the Taparko –
Bouroum Project and any amendments thereto, as and when any of the same have
been finalized and approved by Somita; and
     (e) Any additional material engineering or economic studies or analyses
prepared by Somita and relating to the Lands and the Taparko – Bouroum Project
as and when any of the same have been finalized and approved by Somita.
     4.3 Inspection. Royal Gold and its authorized agents who are experienced in
mining operations, at Royal Gold’s sole risk and expense, shall have the right,
exercisable at reasonable intervals and during regular business hours, at a
mutually convenient time, and in a reasonable manner conforming to Somita’s
safety rules and regulations and so as not to interfere with Somita’s
operations, to go upon the Lands and the premises of the Taparko Processing
Facility for the purposes of inspecting same. Royal Gold shall furnish Somita
with prior written notice of the time and place of any inspection by Royal Gold
pursuant to this Section 4.3. Royal Gold shall defend, indemnify and hold Somita
harmless from and against all costs incurred (including reasonable attorneys’
fees and the costs of defending any such claims) based on claims for damages,
including injury or damage to other persons or property, arising out of any
death, personal injury or property damage sustained by Royal Gold, its agents or
employees, while in or upon the Properties, unless such death, injury or damage
results from Somita’s gross negligence or willful misconduct.
     4.4 Confidentiality. Royal Gold shall not, without the prior written
consent of Somita disclose to any third party (excluding, however, any
representative, affiliate, agent, consultant or contractor of Royal Gold who has
a bona fide need to be informed) any information concerning operations,
including exploration, on the Properties which is not generally available to the
public; provided, however, that upon not less than five (5) days’ prior written
notice to Somita setting forth the nature and content of the proposed
disclosure, Royal Gold may disclose information or data pertaining to the Lands,
the Taparko – Bouroum Project and the Taparko Processing Facility to: (a) any
third party to whom Royal Gold in good faith anticipates selling or assigning
all or a part of its interest hereunder, or (b) any lender or underwriter from
whom Royal Gold is seeking to obtain funds. Royal Gold shall require those
parties to keep the information so provided confidential. If either Somita or
Royal Gold determines in good faith that a disclosure is required for compliance
with applicable laws, rules, regulations or orders of any government agency or
stock exchange having jurisdiction, that party shall provide (and if such party
is Somita, High River shall cause Somita to provide) as much prior notice to the
other party of the nature and contents of the proposed disclosure, for the
review and comment of the other party, as is reasonably possible under the
circumstances.
     4.5 Abandonment of Properties. High River shall cause Somita to keep in
force and effect its interests in the Lands and the Taparko Processing Facility
until payment in full of both the Production Payment Conveyance and the
Additional Production Payment Conveyance. From and after satisfaction of the
obligations under such documents, Somita may elect at any time to terminate or
abandon its interests in the Lands and the Taparko Processing Facility at any
time as it may in its sole discretion deem appropriate, subject only to the
provisions of this Section 4.5. In the event that Somita wishes to abandon any
or all of it interest in the Lands or the Taparko
Execution Version

B-7



--------------------------------------------------------------------------------



 



Processing Facility, except for cessation of operations under care and
maintenance, High River shall cause Somita to provide Royal Gold with not less
than forty-five (45) days prior notice of its intention to do so and offer to
transfer such interests to Royal Gold. At any time during the forty-five
(45) day period, Royal Gold may notify Somita that it elects to accept transfer
of such interests. In that event, High River shall cause Somita to transfer
those interests to Royal Gold by quitclaim deed.
     4.6 Processing of Ore from the Lands. High River hereby covenants and
agrees with Royal Gold that it shall cause Somita to process all ore produced
from the Lands in the Taparko Processing Facility.
     4.7 Refining Contracts. High River hereby covenants and agrees with Royal
Gold that during the entire term of this Agreement, High River shall cause
Somita to maintain in full force and effect refining contracts with smelter
and/or refiners reasonably acceptable to Royal Gold.
     4.8 High River Operations and Maintenance of the Taparko-Bouroum Project.
High River shall cause Somita to conduct its operations on the basis of
customary commercial practice and arm’s-length arrangements, with due diligence
and efficiency and under the supervision of qualified and experienced
management. High River shall cause Somita to maintain, preserve, protect and
keep the Taparko-Bouroum Project, and all of Somita’s property used or useful in
connection therewith, in good condition (ordinary wear and tear and obsolescence
excepted) in accordance with prudent industry standards, and in compliance with
all applicable laws, in conformity with all applicable contracts, servitudes,
leases, permits and agreements, and shall from time to time make all repairs
renewals and replacements needed to enable the business and operations carried
on in connection therewith to be promptly and advantageously conducted at all
times, except where failure to do so could not nave a material adverse effect
upon the Taparko-Bouroum Project.
     4.9 Compliance with Agreements and Law. High River shall cause Somita to
perform all obligations it is required to perform under each lease, permit,
agreement, contract or other instrument or obligation to which it is a party
with respect to the Taparko-Bouroum Project, except where the failure to do so
could not have a material adverse effect upon its ownership or operation of
same. High River shall cause Somita to conduct its business and affairs with
respect to the Taparko-Bouroum Project, (i) in material compliance with all laws
applicable thereto, (ii) in all material respects in accordance with the
Development Plan, as defined in the Funding Agreement, (iii) in accordance with
acceptable industry practice including maintaining a minimum of local standards
and World Bank environmental guidelines (applicable under, World Bank and IFC
Pollution, Prevention and Abatement Guidelines and the applicable IFC Safeguard
Policies), and, where practicable, the International Cyanide Code and the
Equator Principles; and (iv) in compliance, and causing its affiliates,
subsidiaries, agents, employees, subcontractors, directors and officers to be in
compliance, with the Foreign Corrupt Practices Act of 1977 (Pub.L. No. 95-213,
Sections 101-104), as amended, and any other law, regulation, order, decree or
directive having the force of law and relating to bribery, kick-backs, or
similar business practices. High River shall obtain and cause all licenses and
permits necessary or appropriate for the conduct of its business and the
ownership and operation of its property used and useful in the conduct of its
business to be at all times maintained in good
Execution Version

B-8



--------------------------------------------------------------------------------



 



standing and in full force and effect, except where failure to comply could not
have a material adverse effect upon the Taparko-Bouroum Project.
     4.10 Government Approvals and Notices. High River shall cause Somita to
(i) obtain, and at all times maintain in full force and effect, all material
registrations, declarations, filings, governmental consents, licenses,
approvals, authorizations, and permits necessary for Somita’s operation of the
Taparko-Bouroum Project, and (ii) undertake reasonable efforts to arrange for
Royal Gold to receive from the Government copies of all correspondence, notices,
decrees, orders and other writings issued by the Government to Somita regarding
the Taparko-Bouroum Project, but in any event, High River shall send Royal Gold
copies of such materials promptly after receipt thereof.
ARTICLE V
General Provisions
     5.1 Assignment. After Completion (as defined in the Funding Agreement) of
the Taparko – Bouroum Project, Royal Gold may assign its interests under this
Agreement freely, in whole or in part. High River shall not assign this
Agreement without the prior written consent of Royal Gold which may be withheld
in Royal Gold’s sole discretion.
     5.2 Notices. Any notice, election, report or other correspondence required
or permitted hereunder shall be in writing and shall be deemed sufficiently
given or furnished if delivered by personal delivery, by facsimile or other
electronic transmission, or by delivery service with proof of delivery, to each
of the parties at its address below (unless changed by similar notice in writing
given by the party whose address is to be changed):
If to High River:
High River Gold Mines Ltd.
155 University Avenue
Suite 1700
Toronto, Ontario M5H 3B7
Attention: President
Facsimile: (416) 360-0010
and
Cassels Brock & Blackwell LLP
2100 Scotia Plaza, 40 King Street W.
Toronto, Ontario M5H 3C2
Attention: David Poynton
Facsimile: (416) 644-9348
Execution Version

B-9



--------------------------------------------------------------------------------



 



If to Royal Gold:
Royal Gold, Inc.
1660 Wynkoop St.
Suite 1000
Denver, Colorado 80202-1132
Attention: President
Facsimile Number: 303-595-9385
     Any such notice or communication shall be deemed to have been given (a) in
the case of personal delivery or delivery service, as of the date of first
attempted delivery during normal business hours at the address provided herein,
(b) in the case of facsimile, upon receipt, or (c) in the case of other
electronic transmission, upon acknowledgment of receipt by the recipient within
twenty-four (24) hours of first attempted delivery.
     5.3 Amendments and Waiver. No modifications or waivers of the terms and
conditions of this Agreement shall be binding upon either party unless in
writing, dated subsequent to the date of this Agreement, and executed by an
authorized representative of each party. No waiver by either party of a breach
of any of the provisions of this Agreement shall be construed as a waiver of any
subsequent breach, whether of the same or of a different character.
     5.4 Relationship of the Parties. The relationship of the parties hereto is
contractual only. The Interests shall not grant to Royal Gold any rights to
participate or influence management or decision-making regarding operations on
the Lands, Taparko – Bouroum Project or the Taparko Processing Facility, nor
shall it obligate the Royal Gold to assume any responsibilities for costs of
Somita’s operations on the Lands, Taparko – Bouroum Project or the Taparko
Processing Facility or any liabilities resulting therefrom.
     5.5 Further Instruments. The parties hereto agree that they will execute
any and all instruments as may be necessary or required to carry out and
effectuate any and all of the provisions of this Agreement.
     5.6 Binding Effect. This Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.
     5.7 Continuation. The obligations of High River to Royal Gold under this
Agreement shall continue for so long as Somita, its successors and assigns
retain any interest in the Lands, Taparko – Bouroum Project or the Taparko
Processing Facility. Royal Gold’s rights to payments under the Interests shall
not be subordinated to any other person or source by High River or any related
party.
     5.8 Governing Law. Without regard to principles of conflicts of law, this
Agreement is made under and shall be interpreted and enforced in accordance with
the laws of the State of Colorado applicable to contracts made and to be
performed entirely within such state and the laws of the United States of
America, except that, to the extent that the law of the jurisdiction in which
the real property is located (or which is otherwise applicable to the real
property)
Execution Version

B-10



--------------------------------------------------------------------------------



 



necessarily governs with respect to procedural and substantive matters relating
to the creation and enforcement of the interests created herein, the law of such
other jurisdiction shall apply.
     5.9 Arbitration Conducted by International Chamber of Commerce. All
disputes between the parties hereto (which for purposes of this Section 5.9
includes High River and Royal Gold and their respective parents, affiliates and
subsidiaries) that arise out of, relate to or are in connection with this
Agreement or any related agreement, will be exclusively, finally and
conclusively settled by binding international arbitration under the Rules of
Arbitration of the International Chamber of Commerce (the “ICC”) then in effect
(the “Rules”), except as specifically modified by this Agreement. The Parties
shall continue to perform their respective obligations under this Agreement
pending conclusion of any such arbitration.
(a) Initiation of Arbitration.
          (i) Prior to initiating an arbitration proceeding with the ICC, the
parties shall negotiate in good faith to resolve the dispute. To that end, the
party wishing to initiate negotiations shall notify the other party in writing
about its intention to do so, including a brief summary of the disputed issue,
its estimate of the amount in controversy, and suggesting a date and venue for a
first meeting, at which the parties shall be represented by officers duly
empowered to resolve the dispute. In the event that the parties are unable to
resolve the dispute within a period of 15 days after commencement of such good
faith negotiations, or upon agreement by the parties to submit the dispute to
arbitration, either party may commence an arbitration proceeding by delivering a
Request for Arbitration (the “Request for Arbitration”) to the Secretariat of
the ICC (the “Secretariat”) in accordance with the terms of this Section 5.9 and
the Rules.
          (ii) For all disputes, the arbitration hereunder shall be by three
independent and impartial arbitrators. High River and Royal Gold shall each
appoint one arbitrator within 30 days after the Request for Arbitration has been
delivered to the Secretariat and the two arbitrators so appointed shall select a
third arbitrator within 60 days after the Request for Arbitration has been
delivered to the Secretariat. In the event that the parties or the arbitrators
fail to select arbitrators as required above, the ICC shall select such
arbitrators in accordance with the terms of this Section 5.9.
          (iii) Each of the parties acknowledges and agrees that the other party
would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms.
Accordingly, notwithstanding the provisions of Section 5.9(a)(i), pending
completion of arbitration pursuant to this Section 5.9, either High River or
Royal Gold shall have the right to seek a temporary restraining order,
injunctive relief or other interim or provisional relief on the ground that such
relief would otherwise be available at law or in equity. If any such relief is
obtained, the arbitration panel will address the continuance, modification or
termination of such relief and their order and any such decision regarding
relief shall be binding on the parties.
Execution Version

B-11



--------------------------------------------------------------------------------



 



     (b) Arbitration Procedures.
          (i) The arbitration shall be conducted in the English language in
London, England or at such other location as the parties may agree.
          (ii) All disputes arising out of or in connection with this Agreement
and relating to the Parties’ rights and obligations in connection with this
Agreement (including without limitation the validity of the agreement of the
parties to arbitrate, the arbitrability of the issues submitted to arbitration
hereunder, the existence and validity of the Agreement, and any conflict of laws
issues arising in connection with the Agreement or this agreement to arbitrate)
shall be finally settled in accordance with the Rules. In addition, where the
Rules are silent, the proceedings before the “Arbitral Tribunal” (as defined in
the Rules) shall be governed by the procedural rules established by the Arbitral
Tribunal.
          (iii) The arbitration panel shall conduct a hearing no later than
90 days after delivery of the Request for Arbitration, and a decision shall be
rendered by the arbitration panel within 30 days after the final hearing.
          (iv) At the hearing, the parties shall present such evidence and
witnesses as they may choose, with or without counsel. Adherence to formal rules
of evidence shall not be required but the Arbitral Tribunal shall consider any
evidence and testimony that it determines to be relevant, in accordance with
procedures that it determines to be appropriate.
     (c) Arbitral Awards.
          (i) The arbitration award shall be in writing and shall specify the
factual and legal bases for the award.
          (ii) Neither High River nor Royal Gold shall be entitled to, and no
award shall include any amount for, lost profits or revenues, lost business
opportunities, business interruption, or punitive or exemplary damages for any
claim arbitrated pursuant to this Section 5.9.
          (iii) The arbitrators shall be entitled to a fee commensurate with
their fees for professional services requiring similar time and effort. The fees
of the arbitrators and other costs of the arbitration shall be borne equally by
the parties, except when the arbitrators decide to impose the total cost on the
defeated party.
     (c) Enforcement. All decisions of the Arbitral Tribunal shall be final and
binding on the parties and may be entered against them in any court of competent
jurisdiction. Any judgment rendered by the Arbitral Tribunal against a party may
be executed against such party’s assets in any jurisdiction where the party has
assets. Each of the parties irrevocably submits to the non-exclusive
jurisdiction of the appropriate courts in the State of Colorado in any legal
action or proceeding relating to such execution of judgment.
Execution Version

B-12



--------------------------------------------------------------------------------



 



     (d) Limitations.
          (i) Any dispute brought pursuant to the terms of this Section 5.9 must
be brought within two years of the date that the party aggrieved by the event or
condition, or notice of such event or condition giving rise to the dispute
becomes aware of the same.
          (ii) This agreement to arbitrate shall survive the rescission or
termination of this Agreement.
     5.10 [Intentionally omitted.]
     5.11 Recordation of Agreement. High River and Royal Gold shall file and
record executed counterparts of this Agreement in official records as may be
necessary and possible for the purpose of providing constructive notice to third
parties of High River’s and Royal Gold’s respective rights and obligations
hereunder with respect to the matters set forth herein.
     This Agreement has been executed on the dates set forth below, to be
effective as of the Effective Date.

             
 
                HIGH RIVER:    
 
                HIGH RIVER GOLD LTD.    
 
           
 
  By:        
 
         
 
  Name:        
 
         
 
  Title:        
 
         
 
  Date:        
 
         
 
           
 
      and    
 
           
 
  By:        
 
         
 
  Name:        
 
         
 
  Title:        
 
         
 
  Date:        
 
         
 
                ROYAL GOLD:    
 
                ROYAL GOLD, INC.    
 
           
 
  By:        
 
         
 
  Name:        
 
         
 
  Title:        
 
         
 
  Date:        
 
         

Execution Version

B-13



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT CERTIFICATES
[Forms that conform to Burkina Faso law to be provided by Burkina Faso Counsel
prior to execution]
Execution Version

B-14